The offense is unlawfully selling intoxicating liquor. Punishment, one year in the penitentiary.
No bills of exception appear in the record. The evidence of R. G. Foster, the alleged purchaser, is definite and positive that he purchased whiskey from appellant on a houseboat belonging to the latter. Officers testified that they searched the houseboat within three or four minutes after the alleged sale and found some whiskey in the houseboat, and also some concealed under a raft of logs near it. Appellant denied the transaction with Foster, and denied knowledge of the *Page 330 
presence of the whiskey in the houseboat or under the logs. The issues of fact were settled by the jury in favor of the State.
The judgment is affirmed.
Affirmed.